October 19, 2011 Securities and Exchange Commission Division of Corporate Finance treet NE Mail Stop 3561 Washington, DC20549 Re: Toyota Motor Credit Corporation Toyota Leasing, Inc. Toyota Lease Trust Registration Statement on Form S-3/A File Nos. 333-175744 / 333-175744-01/ 333-175744-02 Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, the Registrant hereby requests that the effective date for the above-referenced Registration Statement on Form S-3/A be accelerated so that it will be declared effective at 12:00 p.m., Eastern Standard Time, on Friday, October 21, 2011, or as soon as thereafter as practicable. The Registrant acknowledges that (1) the disclosure in the filing is the responsibility of the Registrant, (2) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (3) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (4) the Registrant may not assert staff comments or this action as defense in any proceeding initiated by the Commission or any person under the securities laws of the United States. Very Truly Yours, Toyota Motor Credit Corporation, as Registrant By: /s/ Christopher Ballinger Name: Christopher Ballinger Title: Group Vice President and Chief Financial Officer Toyota Leasing, Inc., as Co-Registrant By: /s/ Wei Shi Name: Wei Shi Title: President Toyota Lease Trust, as Co-Registrant By: Toyota Motor Credit Corporation By: /s/ Christopher Ballinger Name: Christopher Ballinger Title: Group Vice President and Chief Financial Officer
